Citation Nr: 0703053	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-27 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of compensation overpayment in the 
amount of $3,596.00.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied waiver of compensation overpayment in the amount 
of $7,386.00.  In November 2006, the RO granted a partial 
waiver of $3,790.00; but denied a waiver for the remaining 
$3,956.00.  The veteran testified before the undersigned 
Acting Veterans Law Judge at a Board videoconference hearing 
at the RO in December 2006.  A transcript of that hearing was 
produced and has been included in the claims folder for 
review.  


FINDINGS OF FACT

1.  The veteran has been granted an 80 percent combined 
disability evaluation for loss of use and shell fragment 
wound of hand, amputation of finger, thigh muscle injury, and 
post-traumatic stress disorder, as well as special monthly 
compensation and Individual Unemployability.  

2.  The veteran received additional dependency compensation 
benefits for his wife and for his daughter's education when 
she was not enrolled in school, resulting in the current 
overpayment of $3,596.00.  

3.  The overpayment in question was not due to fraud, 
misrepresentation, or bad faith by the veteran.  

4.  The veteran, however, was at fault in the creation of 
this overpayment.  

5.  Recovery of the overpayment would not be against equity 
and good conscience.



CONCLUSION OF LAW

The veteran is not entitled to waiver of recovery of the 
overpayment of VA dependency compensation benefits in the 
amount of $3,596.00, plus accrued interest.  38 U.S.C.A. § 
5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 
3.667 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to assist and notify

As an initial matter, the Board notes that the present case 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
VCAA do not apply.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002); see also, 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005).

Even though the VCAA does not apply, the Board sees that the 
RO notified the veteran of the relevant statutes and 
regulations in its July 2004 statement of the case (SOC) and 
November 2006 supplemental statement of the case (SSOC).  He 
requested a personal hearing in this matter and said hearing 
has been accomplished.  He has provided written statements in 
support of his claim, and his representative submitted 
written correspondence on his behalf.  The Board finds that 
he has been adequately notified of the relevant statutes and 
regulations and has been given the opportunity to submit any 
additional evidence he might have to support his waiver 
request.  Accordingly, the Board will address the merits of 
his request.

Analysis

The veteran asserts that he should not have to repay an 
overpayment of compensation dependency benefits funds, based 
on no fault on his part and financial hardship.  The veteran 
receives an 80 percent combined disability evaluation for 
loss of use and shell fragment wound of hand, amputation of 
finger, thigh muscle injury, and post-traumatic stress 
disorder, and also is receiving special monthly compensation 
and Individual Unemployability.  He has been receiving an 
additional dependency amount for his dependents in the form 
of his wife and for his daughter's education.  

The veteran claims that he has notified VA each time his 
daughter discontinued attending school and each time she re-
enrolled.  Specifically, he submitted a statement that he 
faxed proof to VA in March 2004 that his daughter attended 
school from 1999 to 2002 and the end of 2003.  He claimed 
that he notified VA that the only period she was not 
attending school was from December 2000 to March 2001.    

In May 2002, the veteran submitted a Certification of School 
Attendance or Termination, indicating that his daughter was 
no longer in school, but was re-enrolling in July 2002.  The 
veteran submitted another Certification of School Attendance 
or Termination in June 2003, notifying VA that his daughter 
was enrolled in school.

The RO sent the veteran a letter in June 2003, stating that 
it was in receipt of the May 2002 and June 2003 forms, 
showing that the veteran's daughters had attended several 
schools, but that the only Request for Approval of School 
Attendance of record showed his daughter enrolling in August 
1999 at El Paso Community College.  The RO requested that the 
veteran complete a Request for Approval of School Attendance 
and provide the dates his daughter attended El Paso Community 
College.  The RO notified the veteran that if verification of 
his daughter's attendance at an approved school from 
September 1, 1999 was not submitted, it would propose to 
reduce his monthly benefit payments, which would result in an 
overpayment of benefits.  The veteran did not respond.

In December 2003, the RO notified the veteran that it was 
reducing his benefits beginning September 1, 1999, because 
August 1, 1999 was the last month his daughter was shown to 
be unmarried and in school.  VA also notified the veteran in 
January 2004 the change in benefits resulted in an 
overpayment of benefits of $7,386.00, which the veteran would 
be required to pay back.

In February 2004, the veteran submitted Requests for Approval 
of School Attendance for his daughter from August 1998 to May 
1999, August 1999 to May 2000, June 2000 to December 2000, 
and March 2001 to December 2001.  The RO subsequently sent 
the veteran a letter in March 2004, indicating that it was 
amending his disability compensation award based on school 
attendance of his daughter, and issued the veteran a check 
for $3,790.00.

The RO later found in November 2006 that the amended award 
action that was taken in March 2004 should have been applied 
to the amount of debt owed by the veteran, rather than given 
to the veteran.  The RO determined that since the veteran 
felt he had submitted the appropriate information to clear 
the overpayment through December 31, 2003, it would have been 
reasonable for him to believe that the March 2004 check 
amounted to additional benefits due him once his daughter was 
added back to his award.  The RO thus decided to waive the 
overpayment of $3,790.00, but denied waiver of the remaining 
$3,956.00.

In deciding this case on appeal, an initial point to note is 
that while the veteran argued on his VA-Form 9 that he had 
not been overpaid for his dependent daughter, the veteran has 
not challenged the validity of the debt.  Rather, he is 
seeking a waiver of overpayment.

The veteran presented testimony in the December 2006 Board 
hearing that the RO should have used the money he was due 
after his daughter was reinstated to erase the overpayment 
that was made, so that his debt would only be approximately 
$195.00.  The veteran further stated that he did not 
willingly make any fraudulent statements or avoid submitting 
any information to VA and that his financial status had not 
changed since April 2004.  He mentioned that he was receiving 
Social Security benefits.

The veteran previously had submitted a Financial Status 
Report in April 2004, which listed his average monthly income 
as $3,020.00 and his average monthly expenses as $2,749.00.  
He listed the amount he could pay on a monthly basis toward 
his debt as $500.00.

Pursuant to 38 U.S.C.A. § 5302(a) (West 2002), a claimant is 
allowed to seek a waiver of recovery of an overpayment of VA 
benefits.  The Secretary of VA is authorized to grant a 
waiver of recovery of indebtedness when collection of the 
debt would be against "equity and good conscience."  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963(a) 
(2006).  Under the criteria set out in 38 U.S.C.A. § 5302(c) 
(West 2002), the law precludes a waiver of recovery of an 
overpayment or the collection of any indebtedness where any 
one of the following elements is found to exist:  (1) fraud, 
(2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 
5302(c) (West 2002); 38 C.F.R. § 1.962(b) (2006).  
Consequently, before the Board may determine whether equity 
and good conscience affords the veteran a waiver, the Board 
must first determine whether there was an indication of 
fraud, misrepresentation, or bad faith on his part in 
connection with the claim.

Concerning this preliminary determination, the Board agrees 
with the RO's decision and finds that the facts in this case 
do not reveal the presence of fraud, misrepresentation, or 
bad faith on the veteran's part in the creation of the 
overpayment in question.  There is nothing in the record 
suggesting that the veteran tried to hide the dates his 
daughter was enrolled in school, or mislead VA; and the Board 
has no reason to conclude otherwise.

Having determined there was no fraud, misrepresentation, or 
bad faith on the veteran's part, the Board may now proceed to 
the question of whether the collection of the overpayment 
would be against "equity and good conscience."  38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. § 1.963(a) (2006).  Pursuant 
to 38 C.F.R. § 1.965 (2006), the standard of equity and good 
conscience will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  38 
C.F.R. § 1.965(a) (2006).  The decision reached should not be 
unduly favorable or adverse to either side.  Id.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the government.  Id.  In making this 
determination of whether recovery would be against equity and 
good conscience, 38 C.F.R. § 1.965(a) (2006) requires 
consideration of each of the following factors, which are not 
intended to be all inclusive:  

(1)  fault of the debtor; 
(2)  balancing of faults between debtor and VA; 
(3)  undue hardship; 
(4)  whether collection would defeat the purpose of the 
benefit; 
(5)  unjust enrichment; and 
(6)  whether the debtor changed position to his own detriment 
through reliance on the benefit. 38 C.F.R. § 1.965(a) (2006); 
see also Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

The above-cited regulation sets forth the various elements to 
be considered in reaching a determination in these cases.  
The first element pertains to the fault of the debtor and 
requires an analysis as to whether the actions of the veteran 
contributed to the creation of the debt.  As outlined in the 
above section of this decision, although the veteran claims 
differently, the evidence does not show that he timely 
notified the RO of his daughter's discontinuance of 
enrollment in school.  The last Request for Approval of 
School Attendance submitted by the veteran was dated in July 
1999, and showed his daughter enrolling in school in August 
1999 and graduating in December 2003.  The veteran did not 
notify VA of the dates his daughter was not enrolled during 
that time frame.  Moreover, after the RO requested the 
veteran to submit a Request for Approval of School Attendance 
in June 2003, the veteran did not reply until February 2004, 
after he had been notified of his amended award.  As a 
result, the Board must conclude that the veteran's failure to 
keep VA informed of his daughter's educational status was the 
significant reason for the creation of the overpayment in 
this case.

The second element pertains to the fault on the part of the 
VA.  The VA is required to balance the fault of the debtor 
against any fault of the VA in the creation of the 
overpayment.  VA already has stipulated its fault in issuing 
the veteran a check in March 2004 for $3,790.00, rather than 
applying that amount towards his debt, and has so waived that 
portion of the overpayment.  A review of the record fails to 
indicate that any further fault may be attributed to the VA 
in the creation of the overpayment of the remaining 
$3,596.00.  Accordingly, the Board has determined, in 
balancing of the fault of the veteran against the fault of 
the VA in this case, that any fault found in this case must 
be attributed to the veteran.

The third factor, specifically, whether recovery of the 
overpayment would cause undue hardship on the veteran, does 
not apply.  In this regard, the veteran submitted a Financial 
Status Report in April 2004 listing his total monthly income 
as $3,020.00 from his VA disability compensation benefits and 
from his spouse's monthly income.  He listed monthly expenses 
totaling $2,749.00, leaving him with an excess of $271.00 
each month.  He did not report any Social Security benefits 
payments, which he indicated in the Board hearing that he is 
receiving.  He further noted that he could accommodate a 
monthly payment plan of $500.  Based on this report, the 
collection of the debt would not deprive the veteran or his 
family of basic necessities or pose an undue hardship on him.     

Recovery of the debt would not defeat the purpose for the 
benefit program.  Disability compensation is designed to 
compensate the veteran for impairment of working capacity due 
to service-connected disability.  In this case, the RO has 
rated the veteran's various service-connected disabilities 80 
percent disabling.  The veteran also is in receipt of special 
monthly compensation and Individual Unemployability.  
Withholding a relatively small amount from the veteran's 
monthly disability compensation payments in order to recover 
the overpayment would not defeat the purpose or nullify the 
objective of the benefit program.  This is especially true 
since this arrangement effectively would allow him to repay 
the debt in installments, and not in one lump sum.

In addressing the fifth factor, failure to make restitution 
would, in fact, result in unfair gain to the veteran.  He was 
unjustly enriched by receiving benefits to which he was not 
entitled.

Last, the evidence does not show, nor does the veteran 
contend, that he changed position to his detriment in 
reliance on these additional benefits.  

Weighing all of the above factors, the Board finds that the 
preponderance of the evidence is against the veteran's claim; 
and it would not be against equity and good conscience to 
require the veteran to repay this debt.  Consequently, waiver 
of recovery of the overpayment of $3,596.00 is not warranted.  
As the evidence is not equally-balanced in this case, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 
5107 (West 2002 & Supp. 2005); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to waiver of compensation overpayment in the 
amount of $3,596.00 is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


